                                          Case 4:18-cv-05682-PJH Document 82 Filed 03/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANESHA MONTANOCORDOBA,
                                                                                       Case No. 18-cv-05682-PJH
                                   8                  Plaintiff,

                                   9            v.                                     ORDER REFERRING CASE TO
                                                                                       MAGISTRATE JUDGE WESTMORE
                                  10     CONTRA COSTA COUNTY,                          FOR FURTHER SETTLEMENT
                                                                                       CONFERENCE
                                  11                  Defendant.
                                                                                       Re: Dkt. Nos. 59, 81
                                  12
Northern District of California
 United States District Court




                                  13         On March 3, 2021, the court issued an order referring this action for a random
                                  14   assignment to magistrate judge to conduct a further settlement conference by April 14,
                                  15   2021. Dkt. 81. The court understands, however, that Magistrate Judge Westmore has
                                  16   already conducted a settlement conference in this action. Dkt. 59. Given that, the court
                                  17   refers this matter for a further settlement conference with Judge Westmore by April 14,
                                  18   2021, or as soon after as Judge Westmore’s schedule permits. Judge Westmore will
                                  19   advise the parties of the date, time, place, and/or method of appearance.
                                  20         To be clear, the clerk may ignore the court’s prior order referring this matter for a
                                  21   random assignment of a magistrate judge (Dkt. 81).
                                  22         IT IS SO ORDERED.
                                  23   Dated: March 4, 2021
                                  24                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  25                                               United States District Judge
                                  26

                                  27

                                  28
